              Case
               Case2:19-cr-00229-RSL
                    2:19-cr-00229-RSL Document
                                       Document25-1 Filed09/24/20
                                                31 Filed  09/18/20 Page
                                                                    Page11ofof22



1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
                     IN AND FOR THE WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8
     UNITED STATES OF AMERICA,                        Case No.CR19-229-RSL-1
9
                    Plaintiff,                        ORDER
10
             vs.
11
     CARL DEANDRE KEMP,
12
                    Defendant,
13

14

15
             THE COURT has considered Mr. Kemp’s motion to proceed with Sentencing Hearing by
16

17   video or telephonic hearing, and having reviewed the records and files herein:

18           THE COURT FINDS that a video or telephonic Sentencing Hearing should take place as

19   soon as practical because further delays in this case would cause “serious harm to the interests of

20   justice.” See General Order No. 04-20 (3/30/20). Per General Order No. 14-20 (9/1/20), the
21   courthouses will remain closed through at least October 5, 2020. During this period of delay,
22
     Mr. Kemp has been subject to the terms of an appearance bond. Mr. Kemp seeks to resolve this
23
     matter expeditiously, in part to mitigate the stress associated with the pending criminal charge
24
     and uncertain outcomes on Mr. Kemp as well as his young children.
25




     ORDER                                       -1
              Case
               Case2:19-cr-00229-RSL
                    2:19-cr-00229-RSL Document
                                       Document25-1 Filed09/24/20
                                                31 Filed  09/18/20 Page
                                                                    Page22ofof22



1            THE COURT ORDERS that a Sentencing Hearing scheduled on September 25, 2020 be
2    by videoconference.
3

4            DATED this ______    September __, 2020.
                        24th of _______________,

5

6
                                                    The Honorable Robert Lasnik
7                                                   United States District Judge

8

9

10
     Presented by:

11   s/Nicholas Marchi
     Nicholas Marchi, WSBA 19982
12   CARNEY & MARCHI
     Attorneys for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER                                  -2
